J-A02028-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GREG ALAN GIBBS, SR.                       :
                                               :
                       Appellant               :   No. 379 WDA 2020

             Appeal from the PCRA Order Entered February 24, 2020
      In the Court of Common Pleas of Bedford County Criminal Division at
                        No(s): CP-05-CR-0000008-2009


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                          FILED: MARCH 16, 2021

        Appellant, Greg Alan Gibbs, Sr., appeals from the order denying his

timely first Post Conviction Relief Act1 (PCRA) petition. Appellant asserts that

trial counsel was ineffective by not advising him of the possibility of entering

a guilty plea and by not seeking a plea offer from the Commonwealth. We

affirm.

        A previous panel of this Court summarized the procedural history of this

case as follows:

        In August of 2007, the Commonwealth arrested and charged
        Appellant with [rape of a child and related offenses] for his illegal
        sexual contact with his two biological children and his
        stepdaughter. The Commonwealth subsequently filed a bill of
        particulars setting forth three specific ranges of dates when the
        contact occurred, covering a total of eight consecutive months

____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-A02028-21


      from August 2004 through March 2005. After the jury returned a
      guilty verdict on all charges:

         the trial court imposed statutory maximum sentences on six
         counts of rape, running them consecutively to form an
         aggregate sentence of 120 to 240 years’ incarceration. In
         addition, the court later determined that Appellant was a
         Sexually Violent Predator under Megan’s Law, 42 Pa.C.S.[]
         §§ 9791-9799.9. Post sentence motions were subsequently
         denied, and Appellant filed [a] timely notice of appeal.

                                  *    *    *

      This Court affirmed in all respects addressed with the exception of
      the discretionary aspects of sentencing because the trial court had
      failed to demonstrate that it was knowingly departing from all
      guidelines available to it.

                                  *    *    *

      Following remand, on January 11, 2012, the [trial] court re-
      sentenced Appellant to an aggregate term of incarceration of not
      less than 217 nor more than 467 years. . . .

      Appellant filed post-sentence motions arguing merger of some of
      the counts, improper mandatory sentencing, and abuse of
      discretion. On May 23, 2012, the [trial] court granted the motion
      to the extent that some of the counts merged for sentencing
      purposes and amended the sentence to an aggregate term of no
      less than 137 nor more than 307 years’ incarceration.

Commonwealth v. Gibbs, 959 WDA 2012, 2013 WL 11260383, at *1 (Pa.

Super. filed July 22, 2013) (unpublished mem.) (citations and footnotes

omitted, and some formatting altered), appeal denied, 86 A.3d 232 (Pa.

2014).   This Court affirmed Appellant’s judgment of sentence on July 22,

2013, and our Supreme Court declined further review on February 28, 2014.

Id.

      Appellant filed a timely pro se PCRA petition on September 23, 2014.

The PCRA court appointed counsel for Appellant, and PCRA counsel filed

                                      -2-
J-A02028-21



several amended PCRA petitions. Appellant raised several claims of ineffective

assistance of trial counsel including: (1) failure to explain to Appellant that a

guilty plea would be limited to certain charges rather than all of the charges;

(2) failure to explain to Appellant the maximum possible sentence if all

sentences were imposed consecutively; and (3) failure to enter into plea

negotiations with the Commonwealth. Third Am. PCRA Pet., 6/25/19, at 3-4,

6-7 (unpaginated).

      The PCRA court held evidentiary hearings on April 26, 2019, and July

17, 2019, at which trial counsel and Appellant testified. Trial counsel testified

that he met with Appellant numerous times before trial. N.T., 4/26/19, at 11.

When asked if he told Appellant that Appellant was facing the possibility of

spending the rest of his life in prison, trial counsel replied that he did not recall

putting it in those terms, he stated, “I know I would have gone over the

maximum[ sentences] and the ranges given his prior record . . . and that if

the judge ran [the sentences] consecutive[ly] he could be looking at in excess

of a hundred years.” Id. at 58. Trial counsel recalled Appellant “was pretty

adamant he didn’t do this. He was innocent.” Id. at 12.

      Trial counsel testified that he did not recall, and his case notes did not

reflect, that the Commonwealth made any plea offers, written or oral. Id. at

13, 51. According to trial counsel, at the time of Appellant’s trial, it was the

standard practice of the Bedford County District Attorney’s Office to extend

plea offers by letter. Id. at 50-51. Trial counsel explained if he had received

a written plea offer, he would have made a copy for Appellant and discussed

                                        -3-
J-A02028-21



it with Appellant at one of their meetings. Id. at 29, 40-41, 51, 59. Further,

trial counsel stated that he did not request a plea offer from the

Commonwealth because Appellant insisted that he was innocent. Id. at 13-

14, 51, 58. For the same reason, trial counsel said he did not discuss what

charges Appellant might consider pleading guilty to as part of a plea bargain.

Id. at 44.

      Appellant testified that trial counsel met with him between ten and

fifteen times before trial and that each of these meetings lasted between

ninety minutes and two hours. N.T., 7/17/19, at 24-25. Appellant stated that

trial counsel did not explain the concepts of consecutive sentences versus

concurrent sentences or the maximum possible sentence he could receive if

convicted. Id. at 14-15.

      Appellant testified he did not receive an official plea offer from the

Commonwealth. Id. at 10. Appellant noted that he maintained his innocence

throughout trial, and he continued to profess his innocence at the PCRA

hearing. Id. at 11. Appellant admitted that he did not tell trial counsel that

he was interested in considering a potential plea offer and he did not instruct

trial counsel to pursue a plea offer. Id. at 11-13. However, Appellant testified

that if a plea offer was presented to him, he would “most likely” consider it,

but the offer would have had to drop some of the charges he was facing and

include a sentencing recommendation that would include the possibility of him

being paroled in his lifetime. Id. at 13-14. Appellant conceded that he did

not tell trial counsel that he would have accepted a plea offer that met these

                                     -4-
J-A02028-21



conditions. Id. Appellant did not call any other witness or present any other

evidence regarding what the Commonwealth would have included in a plea

offer if Appellant had requested one or if the Commonwealth would have

extended a plea offer at all.

      On February 24, 2020, the PCRA court denied Appellant’s petition.

Appellant filed a timely notice of appeal on March 9, 2020. The PCRA court

did not order Appellant to comply with Pa.R.A.P. 1925(b), but filed a Pa.R.A.P.

1925(a) opinion on July 20, 2020.

      Appellant raises the following issues on appeal:

      1. Whether or not the [PCRA c]ourt erred or misapplied the law
         when it found that trial counsel was not ineffective where trial
         counsel did not discuss the plea and trial process with the
         [Appellant], including important matters such as explaining the
         difference between consecutive and concurrent sentences,
         minimum and maximum sentences, open and closed pleas, and
         reducing the number of charges?

      2. Whether or not the [PCRA c]ourt erred when it found that trial
         counsel is not or should not be obligated under Pennsylvania
         law to request a plea offer from the Commonwealth so that the
         [Appellant] can weigh all available options prior to proceeding
         to trial?

Appellant’s Brief at 6 (some formatting altered).

      We summarize Appellant’s arguments together as they are closely

related. Appellant argues that his trial counsel was ineffective because he (1)

did not discuss the possibility of a plea bargain with Appellant, (2) did not

discuss the maximum possible sentence Appellant was facing if he was found




                                     -5-
J-A02028-21



guilty at trial, and (3) did not request a plea offer from the Commonwealth.

Id. at 21-30, 35-38.

      Initially, Appellant concedes that there is no constitutional right to be

offered a plea bargain.    Id. at 37.   However, Appellant contends that an

attorney can be ineffective by not explaining the plea process to a defendant,

especially where the defendant can expect leniency based on a plea. Id. at

23-24, 33 (citing United States v. Booth, 432 F.3d 542 (3rd Cir. 2005)).

Appellant further asserts that an attorney is ineffective when he fails to inform

his client of the correct maximum possible sentence if found guilty at trial.

Id. at 25-26, 34 (citing United States v. Day, 969 F.2d 39, 44 (3rd Cir.

1992)).   Appellant claims that in the instant case, his trial counsel was

ineffective because he failed to explain to him that the trial court could impose

sentences concurrently or consecutively and that some of the charges against

him could be dismissed as part of plea agreement. Id. at 26-30. Appellant

requests that we “find that under Pennsylvania law defense counsel has an

obligation to request a plea offer from the Commonwealth and failure to do so

may constitute ineffective assistance of counsel.” Id. at 38.

      As to prejudice, Appellant argues that trial counsel’s ineffectiveness

prevented him from making a knowing, intelligent, and voluntary decision

about whether to proceed to trial instead of entering a plea. Id. at 26-30, 34-

38. Appellant contends that he suffered prejudice because he was sentenced

to a term of 137 to 307 years’ incarceration, an effective life sentence,




                                      -6-
J-A02028-21



following trial, when a plea bargain could have included a sentence where he

would be paroled in his lifetime. Id. at 36-38.

      The Commonwealth responds that Appellant has not established any of

the prongs of an ineffective assistance of counsel claim.     Commonwealth’s

Brief at 16, 18.     The Commonwealth contends because “there is no

constitutional requirement that defense counsel ask the prosecution to extend

a plea offer[,]” Appellant’s claim lacks arguable merit. Id. at 18. Further, the

Commonwealth asserts “[t]rial counsel is not required to seek a plea

agreement, especially where his client professes his innocence.” Id. at 17

(citing United States ex. rel. Tillman v. Alldredge, 350 F.Supp. 189, 195-

96 (E.D. Pa. 1972); Poindexter v. Rader, 2011 WL 1193022, at *9 (E.D. La.

filed Mar. 14, 2011); Lerma-Castillo v. United States, 2009 WL 2914235,

at *6 (W.D. Tex. filed Sept. 8, 2009)). The Commonwealth emphasizes that

it did not make a plea offer. Id. at 12-14. Lastly, the Commonwealth argues

that the PCRA court rejected Appellant’s testimony that trial counsel did not

explain the maximum possible sentence he faced as incredible. Id. at 14-15

(citing PCRA Ct. Op., 7/20/20, at 2).

      The Commonwealth further contends that Appellant “has not established

how he was prejudiced by trial counsel’s thorough, diligent preparation for,

and performance at, [Appellant’s] trial, . . .” Id. at 16. The Commonwealth

argues that Appellant cannot establish prejudice as there is no evidence that

a plea offer would have been made nor that Appellant would have accepted it.

Id. at 18.

                                     -7-
J-A02028-21



      Our standard of review from the denial of a PCRA petition “is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011) (citation omitted). “The PCRA

court’s credibility determinations, when supported by the record, are binding

on this Court; however, we apply a de novo standard of review to the PCRA

court’s legal conclusions.”   Commonwealth v. Mitchell, 105 A.3d 1257,

1265 (Pa. 2014) (citation omitted).

      We   presume    that    the   petitioner’s   trial   counsel   was   effective.

Commonwealth v. Freeland, 106 A.3d 768, 775 (Pa. Super. 2014).                    To

establish a claim of ineffective assistance of counsel, a petitioner “must show,

by a preponderance of the evidence, ineffective assistance of counsel which,

in the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.” Commonwealth v. Turetsky, 925 A.2d 876, 880 (Pa.

Super. 2007) (citations omitted).

      Generally, to be entitled to relief on a claim of ineffective assistance of

counsel a petitioner must establish (1) that the underlying claim has arguable

merit; (2) that counsel lacked a reasonable basis for his action or inaction;

and (3) but for the act or omission in question, the outcome of the proceedings

would have been different (i.e., petitioner was prejudiced). Commonwealth




                                       -8-
J-A02028-21



v. Washington, 927 A.2d 586, 594 (Pa. 2007).2 “A claim of ineffectiveness

may be denied by a showing that the petitioner’s evidence fails to meet any

of these prongs.” Id. (citations omitted).

       “A criminal defendant has the right to effective counsel during a plea

process as well as during a trial.” Commonwealth v. Kehr, 180 A.3d 754,

760 (Pa. Super. 2018) (citation omitted); see also Lafler v. Cooper, 566

U.S. 156, 162 (2012) (stating “[d]efendants have a Sixth Amendment right

to counsel, a right that extends to the plea-bargaining process” (citations

omitted)).

       However, “[t]he Commonwealth is never under any legal obligation to

plea bargain with any defendant. Stated another way[,] a defendant has no

constitutional right to a plea bargain arrangement. . . .” Commonwealth v.

McElroy, 665 A.2d 813, 816 (Pa. Super. 1995) (citation omitted); accord

Missouri v. Frye, 566 U.S. 134, 148-49 (2012) (“a defendant has no right to

be offered a plea, nor a federal right that the judge accept it” (citations

omitted)).

       This Court has explained:

       In Lafler, . . . the Supreme Court of the United States elucidated
       the showing necessary to satisfy Strickland’s prejudice prong
       (the third prong of the Pierce test) in cases where counsel’s
       ineffectiveness causes a defendant to reject a plea offer.

____________________________________________


2  Pennsylvania’s three-part standard for assessing claims of counsel
ineffectiveness adopted in Commonwealth v. Pierce, 527 A.2d 973 (Pa.
1987) is materially identical to the two-part test set forth in Strickland v.
Washington, 466 U.S. 668 (1984). Washington, 927 A.2d at 594 n.8.

                                           -9-
J-A02028-21


                                  *     *      *

      The Supreme Court concluded that Cooper’s counsel had been
      ineffective, and explained that a post-conviction petitioner seeking
      relief on the basis that ineffective assistance of counsel caused
      him or her to reject a guilty plea must demonstrate the following
      circumstance:

         [B]ut for the ineffective advice of counsel there is a
         reasonable probability that the plea offer would have been
         presented to the court (i.e., that the defendant would have
         accepted the plea and the prosecution would not have
         withdrawn it in light of intervening circumstances), that the
         court would have accepted its terms, and that the conviction
         or sentence, or both, under the offer’s terms would have
         been less severe than under the judgment and sentence
         that in fact were imposed.

Commonwealth v. Steckley, 128 A.3d 826, 832 (Pa. Super. 2015) (quoting

Lafler, 566 U.S. at 164).

      In Steckley, trial counsel failed to advise the defendant about an

applicable twenty-five year mandatory minimum sentence. Id. at 830. The

Commonwealth extended, and the defendant rejected, two plea offers: one

for three to six years’ imprisonment and the other for two to six years’

imprisonment. Id. at 829. The defendant was found guilty at trial, and was

sentenced to twenty-five to fifty years’ imprisonment.       Id.   At the PCRA

hearing, Steckley’s trial counsel testified that she was unaware of the potential

twenty-five year mandatory minimum sentence. Id. at 830. The PCRA court

granted relief, and this Court, in relevant part, affirmed the PCRA court’s

conclusion that but for trial counsel’s ineffectiveness, defendant would have




                                      - 10 -
J-A02028-21



accepted the Commonwealth’s plea offer of two to six years.3 Id. at 830,

834-36.

       Here, the PCRA court noted that “[t]estimony demonstrated that

[Appellant] had had numerous meetings with his counsel to discuss the case,

possible witnesses and areas of questioning, as well as the charges and their

consequences.” PCRA Ct. Op. at 2. Accordingly, the PCRA court found that

Appellant’s testimony that trial counsel did not explain the consequences of

going to trial not credible. Id.

       Further, the PCRA court explained:

       Finally, we were satisfied that [Appellant] failed to demonstrate
       that trial counsel was ineffective for not requesting or making a
       guilty plea offer. We found that the District Attorney never
       extended a plea offer to [Appellant]. Furthermore, there was no
       evidence that one would have been made if trial counsel had
       requested it. In addition, the evidence clearly established that
       trial counsel did not request or make a plea offer because
       [Appellant] adamantly maintained his innocence. We cannot find
       that [trial c]ounsel is obligated to craft or seek out plea offers
       under those circumstances unless affirmatively requested by the
       client.[fn5]

              We also note that [Appellant] never suggested to his
          [fn5]

          counsel that he would be interested in a plea offer. We
          cannot find that the Sixth Amendment obligates counsel to
          pursue plea negotiations under the facts of this case.
          [Appellant] has not cited, nor did we find any controlling
          authority on the issue. However, we did find persuasive
          guidance in U.S. ex rel. Tillman v. Alldredge, 350 F.
          Supp. 189, 195-96 (E.D. Pa. 1972).

____________________________________________


3 The Steckley Court reversed the PCRA court’s award of a new trial and
remanded for the Commonwealth “to reoffer the plea proposal” in order to
“neutralize the taint of the constitutional violation.” Steckley, 128 A.3d at
837-38 (citations and footnote omitted, and formatting altered).

                                          - 11 -
J-A02028-21



PCRA Ct. Op. at 4 (some footnotes omitted).

       Having reviewed the record, the parties’ arguments, and the PCRA

court’s opinion, we conclude that no relief is due. As to the arguable merit

and reasonable basis elements of the Strickland/Pierce test, we cannot

locate, nor has Appellant cited, any controlling authority. Specifically, none

of the cases cited by Appellant hold that when the defendant maintains his

innocence, counsel is ineffective for failing to consult with a client about

initiating plea negotiations and requesting a plea offer from Commonwealth.4

       To the contrary, both the Commonwealth and the PCRA court have cited

federal case law rejecting similar claims of ineffectiveness based on the failure

to establish counsel’s deficient performance under the Strickland standard.

See Tillman, 350 F. Supp. at 195-96; Poindexter, 2011 WL 1193022, at *9;

Lerma-Castillo, 2009 WL 2914235, at *6.5 We find these federal cases to
____________________________________________


4 We note the federal court decisions Appellant has cited are distinguishable
from this case on the facts as Booth involved deficient advice not to enter an
open guilty plea, which would have reduced the guideline sentencing range
under the U.S. Sentencing Guidelines, after the defendant rejected a plea offer
that required him to become a cooperating witness. See Booth, 432 F.3d at
544-50. Day involved deficient advice regarding the maximum possible
sentence, resulting in defendant rejecting a plea offer extended by the
government. See Day, 969 F.2d at 44, 47. Moreover, to the extent Appellant
cites Booth and Day to support his position that his awareness of the
consequences of proceeding to trial was relevant, the record here supports
the PCRA court’s factual findings that trial counsel advised Appellant of the
consequences of going to trial. See Mitchell, 105 A.3d at 1265.

5In Poindexter, the court held that “[g]iven Poindexter’s claims of innocence,
counsel’s decision to proceed to trial rather than encourage a guilty plea was
not advice below constitutional standards.” See Poindexter, 2011 WL



                                          - 12 -
J-A02028-21



be persuasive in circumstances where the defendant adamantly maintains his

innocence before trial, during trial, and through sentencing. See Arcelay,

190 A.3d at 615 n.12. Therefore, we agree with the PCRA court that Appellant

has not established his claim had arguable merit or that his counsel lacked a

reasonable basis for his actions under Strickland/Pierce standard.

       As to prejudice, Appellant has failed to establish a reasonable probability

that a plea offer would have been offered by the Commonwealth, the trial

court would have accepted its terms, and that the conviction or sentence, or

both, under the offer’s terms would have been less severe than under the

judgment and sentence that in fact were imposed. See Steckley, 128 A.3d

at 832. The record supports the PCRA court’s finding that the Commonwealth

did not make a plea offer in this case. See PCRA Ct. Op. at 4. Furthermore,

the record contains no evidence indicating that the Commonwealth would have

made a plea offer if trial counsel had requested one. See McElroy, 665 A.2d

at 816. Lastly, Appellant testified that he would have “most likely” considered



____________________________________________


1193022, at *9. In Lerma-Castillo, the court stated that it “cannot and does
not find [counsel’s] legal assistance deficient because he chose to try [the
defendant’s] case rather than force her to plead guilty, given her unwavering
claims of innocence.” See Lerma-Castillo, 2009 WL 2914235, at *6 (citation
omitted). In Tillman, the court declined to find an attorney “who fails to
explore the possibility of a plea bargain on behalf of a client who insists that
he is innocent[]” ineffective. See Tillman 350 F. Supp. at 195-96. The
decisions of the lower federal courts are not binding on this Court. See
Commonwealth v. Tedford, 960 A.2d 1, 15 (Pa. 2008). However, such
decisions “may be persuasive [authority].” Commonwealth v. Arcelay, 190
A.3d 609, 615 n.12 (Pa. Super. 2018) (citation omitted).

                                          - 13 -
J-A02028-21



a plea offer if one was presented to him, not that he definitely would have

accepted a plea offer from the Commonwealth. See N.T., 7/17/19, at 13-14.

        Accordingly,   Appellant   has   failed   to   establish   a   meritorious

ineffectiveness claim under the Strickland/Pierce standard.             For these

reasons, we agree with the PCRA court that no relief is due and affirm the

PCRA court’s denial of Appellant’s PCRA petition. See Ousley, 21 A.3d at

1242.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 03/16/2021




                                     - 14 -